— Judgments, Supreme Court, Bronx County (Richard Lee Price, J.), rendered October 18, 2007, convicting defendant, upon his pleas of guilty, of crim*337inal possession of a weapon in the third degree and leaving the scene of an incident without reporting, and sentencing him to an aggregate term of six months, with five years’ probation, unanimously affirmed.
At least when taken together, defendant’s written and oral waivers establish that he made a valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]). That waiver forecloses review, including interest of justice review, of his suppression claims. We note as well that defendant’s counsel expressly stated that defendant was withdrawing “any and all . . . decision^] that may be pending.” As an alternative holding, we also reject defendant’s suppression claims on the merits. Concur—Lippman, P.J., Mazzarelli, Buckley, McGuire and DeGrasse, JJ.